* Corpus Juris-Cyc. References: Eminent Domain, 20 C.J., p. 702 n. 4.
Appellee, H. Swinney, Sr., brought this action in the circuit court of Copiah county, against appellant, town of Wesson, to recover alleged damages to his property caused by appellant closing one of its streets. There was a verdict and judgment in favor of appellee for one hundred dollars from which judgment appellant prosecutes this appeal.
Appellee's action was based on section 17 of the Constitution, which prohibits the taking or damaging of private property for public use except on due compensation being made to the owner; and section 3336, Code of 1906 (section 5833, Hemingway's Code), which authorizes a municipality to close streets and alleys, but providing that due compensation shall first be made to abutting landowners upon such streets and alleys. The Illinois Central Railroad runs in a northerly and southerly direction through the town of Wesson, the appellant. Appellee owns a lot in a block situated on the east side of the railroad. Appellee's property abuts a street on the west. This street runs north and south, and on the west side of appellee's lot, and adjoins the right of way of the railroad. The block in which appellee's lot is situated is bounded on all four sides by streets, and appellee's lot abuts on three of these streets, the one on the west, the one on the south, and the one on the east. There was a street coming from the west through the town, which was one of its main thoroughfares, crossing the railroad at a point about one hundred feet northeast of the northeast corner of appellee's lot. This street entered the north and south street on the west side of appellee's lot. A large part of the travel on this street coming from the west went south on the street bordering appellee's lot on the west, and a large part of the travel going north on the latter street to the railroad crossing passed appellee's lot. He had a mercantile establishment on his lot. The frequency of the travel on the street west of *Page 871 
his lot brought trade to appellee's store. The municipal authorities of the town closed the street coming from the west to the point where it crossed the railroad and entered the north and south street west of appellee's lot, and substituted for that railroad crossing another on a street several hundred feet in a southerly direction from appellee's lot. The result was that a large part of the traveling public which had theretofore passed along the street in front of appellee's lot on the west was diverted to the new street crossing. It will be observed from this statement of the case that appellee's property does not abut on the closed street. The closed street enters a street on which appellee's property does abut, but it enters it at a point something like one hundred feet northeast of the northeast corner of appellee's lot.
We think the question involved is ruled by Poythress v.Railroad Co., 92 Miss. 638, 46 So. 139, and City of Jackson
v. Welch, 136 Miss. 223, 101 So. 361. It was held in those cases that only an abutting landowner on the closed street could recover damages to his property for the closing of the street; that the fact that the landowner's property abutted on a street which entered or intersected the closed street gave the landowner no right to recover for the closing of such street. It is the convenient ingress and egress to and from his property which the municipality cannot interfere with by the closing of a street on which the landowner's property abuts without making due compensation therefor. The statute (section 3336, Code of 1906 [section 5833, Hemingway's Code]) expressly confines the right to compensation for the closing of streets and alleys in a municipality to "abutting landowners upon such streets or alleys." A landowner complaining at the closing of a street or alley must suffer especial damage over and above that of the landowners generally of the municipality. The statute undertakes to define those landowners who may suffer such special damages. It is only those who are "abutting landowners." We are of the opinion that the *Page 872 
statute in its language and purpose carries out the inhibition of section 17 of the Constitution, which provides that private property shall not be taken or damaged for public use, except upon due compensation being made to the owner. To construe the Constitution and statute as extending to others than abutting landowners would go too largely into the field of speculation. It would be too illusory and unsubstantial an undertaking to show that any particular landowner, or class of landowners, other than an abutting owner, was damaged above the other landowners of the municipality because of the closing of a street. Town ofClinton v. Turner, 95 Miss. 594, 52 So. 261, does not hold to the contrary. The street involved in that case was one continuous street, the south end going under one name and the north end under another, and the plaintiff's property abutted on this street. We hold, therefore, that it is only the landowner whose property abuts on the closed street who may recover damages to his property for the closing of such street.
It follows from these facts that the court should have granted appellant's request for a directed verdict.
Reversed, and judgment here for appellant.